If the majority of the court is correct in its interpretation of the former ruling in this case, it is correct in its ruling and judgment in this case; but I am of the opinion that the former ruling is not susceptible to the construction placed on it by the majority. I do not think the former ruling upholds the petition on the ground that it seeks to recover for an unidentified percentage of parts and material used on the two jobs covered by the contract and bond here involved. In the first place, such a ruling, in my opinion, is not the law. To illustrate: I do not think a recovery could be had in such a case for 50% wear on a tire, when the other 50% of use and worthiness of the tire is still available to the owner for use on other jobs. The principle is the same, if the other 50% is used on another job. I think the petition was held good against general demurrer because it was interpreted to allege that all or substantially all of the life of 41.10 per cent. of the materials used were consumed in the two projects in question, which the evidence does not support. More than half of the material was used in jobs not here involved. In the second place, I think the following statements in the former ruling bear out my position. It was there stated: "The fact that the petition does not identify the particular and specific tools and materials furnished and used on the work under the contract involved in this case does not render it subject to general demurrer. There is nothing in Yancey Brothers Inc. v. American Surety Co.
[43 Ga. App. 740], to the contrary of what is now held. If on the trial it appears that any of the tools, machinery, and materials furnished by *Page 812 
the plaintiff were not used in incidental and current repairs to the equipment and machinery of Jones and Barber, under thecontract here involved, but were used elsewhere, or were such as to amount to substantial additions to the equipment of these defendants, and involved major repairs and replacements of old with new parts, the plaintiff can not recover therefor under the rule laid down in the Yancey case." The majority's interpretation of the former ruling, in my judgment, would make it possible for one to recover for 1% of material used on each of one hundred separate and distinct jobs, each covered by a separate contract and bond. I dissent from the rulings and judgment.